Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claim 14, “the device driver” lacks antecedent basis.
As to claim 19, since device memory is disclosed as RAM [paragraph 1-9] it is unclear to the examiner whether applicant means --using the device memory in executing a task other than an initialization task-- when the claim recites “using the device memory to execute a task other than an initialization task” since is commonly known in the art in executing a task other than an initialization task-- for the remainder of this office action.  

As to claims 13-20, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted step(s) is/are: the use of or exposing of an initialization memory such that the lack of distinction between the use of an initialization memory and device memory amount to a gap as a whole in framing the separation of memories in preventing the use or allocation of additional memory by a guest more than what is permitted. 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-7, 10-18 and 20 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-3, 5-7, 9-16, 18 and 20 of US Patent 10,417,047 (hereafter ‘047) such that claims  1-3, 5-7, 9-16, 18 and 20 of Patent ‘047 include all the limitations of claims 1-7, 10-18 and 20.

US Patent 10,417,047
Instant Application
1. A system comprising: 
an initialization memory; 
a device memory; 
at least one processor in communication with the initialization memory and the device memory; 
a guest operating system (OS) including a device driver; and 
a hypervisor executing on the at least one processor, wherein the hypervisor is configured to: 
expose the initialization memory to the guest OS of a virtual machine, initialize the guest OS, and expose the device memory to the guest OS, wherein the device driver is configured to: 
query an amount of memory available from the device memory, and report the amount of memory available to the guest OS.

an initialization memory; 
a device memory; 



a guest operating system (OS) including a device driver; and 
a hypervisor executing on the processor, wherein the processor is configured to: 



initialize the guest OS, expose the device memory to the guest OS, query an amount of memory available from the device memory, and report the amount of memory available to the guest OS.


4. The system of claim 1, wherein the processor is further configured to expose the initialization memory to the guest OS of a virtual machine.


2. The system of claim 1, wherein the processor is further configured to instruct the device driver to expose additional memory to the guest OS.
3. The system of claim 2, wherein the additional memory is the device memory. 
 
3. The system of claim 2, wherein the additional memory is the device memory.
5. The system of claim 1, further comprising an unused memory, wherein the device driver is further configured to request the unused memory from the guest OS, and 


6. The system of claim 5, wherein the processor is further configured to: remove the unused memory from the guest OS, and  return the unused memory to a host memory.
7. The system of claim 1, wherein the device memory is a memory region, and querying the amount of memory available from the device memory includes querying a start address and an end address in the memory region. 
7. The system of claim 1, wherein the device memory is a memory region, and querying the amount of memory available from the device memory includes querying a start address and an end address in the memory region.
9. The system of claim 1, further comprising a second device memory and a second guest balloon driver in the guest OS, the second device driver configured to query a second amount of memory available from the second device memory exposed by the hypervisor.
10. The system of claim 1, further comprising a second device memory and a second guest balloon driver in the guest OS, the second device driver configured to query a second amount of memory available from the second device memory exposed by the hypervisor.
10. The system of claim 9, wherein the device memory is a first memory region and the second device memory is a second memory region, the first memory region associated with a first balloon device, and the second memory region associated with a second balloon device.
11. The system of claim 10, wherein the device memory is a first memory region and the second device memory is a second memory region, the first memory region associated with a first balloon device, and the second memory region associated with a second balloon device.
11. The system of claim 10, wherein the first balloon device is associated with a first non-


exposing, by a hypervisor, an initialization memory to a guest operating system of a virtual machine; 
initializing, by the hypervisor, the guest OS; 
exposing, by the hypervisor, a device memory to the guest OS; 
querying, by a device driver, an amount of memory available from the device memory; and 
reporting, by the device driver, the amount of memory available to the guest OS. 
13. A method comprising: 



initializing a guest OS; 

exposing a device memory to the guest OS; 

querying an amount of memory available from the device memory; and 

reporting the amount of memory available to the guest OS.
13. The method of claim 12, further comprising: instructing, by the hypervisor, the device driver to expose additional memory to the guest OS. 

14. The method of claim 13, further comprising: instructing the device driver to expose additional memory to the guest OS.
14. The method of claim 13, wherein the additional memory is the device memory. 

15. The method of claim 14, wherein the additional memory is the device memory.  

	
15. The method of claim 14, further comprising, exposing, by the device driver, the additional memory to the guest OS. 

16. The method of claim 15, further comprising, exposing the additional memory to the guest OS.
16. The method of claim 15, further comprising: requesting, by the device driver, 



18. The method of claim 13, further comprising: exposing a second device memory to the guest OS; querying a second amount of memory available from the second device memory; and reporting the second amount of memory available to the guest OS.
20. A non-transitory machine readable medium storing code, which when executed by a processor, is configured to: 
expose an initialization memory to a guest operating system of a virtual machine; initialize the guest OS; 
expose a device memory to the guest OS; 
query an amount of memory available from the device memory; and 
report the amount of memory available to the guest OS. 
20. A non-transitory machine readable medium storing code, which when executed by a processor, is configured to:


initialize a guest OS; 
expose a device memory to the guest OS; 
query an amount of memory available from the device memory; and 
report the amount of memory available to the guest OS.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Memory Overbooking and Dynamic Control of Xen Virtual Machines in Consolidated Environments” to Heo et al. (hereafter He).

As to claim 13, He teaches the invention as claimed including a method comprising:
initializing a guest OS [running VM having a guest operating system, p. 633, left column, lines 12-23];
exposing a device memory to the guest OS [memory shared among VMs, p. 631, left column, paragraph 4, “VMware’s dynamic memory management policies include page sharing and memory overbooking, where the latter allows one VM to borrow memory from the balloon driver within another VM...Memory overcommit was also studied in using the balloon driver provided by Xen. That work has focused on how many VMs can be launched with a given memory capacity]; 
querying an amount of memory available from the device memory [measurement of used memory or unused portion of maxmem of each VM, p. 632, left column, “We use the balloon driver in Xen to dynamically change the memory allocations for the virtual machines. Each VM is configured with a maximum entitled memory (maxmem). The value of maxmem is the sum of 
reporting the amount of memory available to the guest OS [memory are borrow from balloon driver loaded into guest OS of another VM, p. 631, left column, paragraph 4, “VMware’s dynamic memory management policies include page sharing and memory overbooking, where the latter allows one VM to borrow memory from the balloon driver within another VM” p. 632, left column, “deflating the balloon (increasing allocation) in the second VM”].  

As to claim 14, He teaches the invention as claimed including further comprising: instructing the device driver to expose additional memory to the guest OS [memory are borrow from balloon driver loaded into guest OS of another VM, p. 631, left column, paragraph 4, “VMware’s dynamic memory management policies include page sharing and memory overbooking, where the latter allows one VM to borrow memory from the balloon driver within another VM”].
  
As to claim 15, He teaches the invention as claimed including wherein the additional memory is the device memory [memory are borrow from balloon driver loaded into guest OS of another VM, p. 631, left column, paragraph 4, “VMware’s dynamic memory management policies include page sharing and memory overbooking, where the latter allows one VM to borrow memory from the balloon driver within another VM”].  

As to claim 16, He teaches the invention as claimed including further comprising, exposing the additional memory to the guest OS [memory are borrow from balloon driver loaded 

As to claim 17, He teaches the invention as claimed including further comprising: requesting an unused memory from the guest OS; removing the unused memory from the guest OS; and returning the unused memory to a host memory [memory are borrow from balloon driver loaded into guest OS of another VM, p. 631, left column, paragraph 4, “VMware’s dynamic memory management policies include page sharing and memory overbooking, where the latter allows one VM to borrow memory from the balloon driver within another VM”; p. 632, left column, “one VM does not need all of its entitled memory, the unused memory can be transferred to another VM that needs it. This is done by inflating the balloon (reducing allocation) in the first VM and deflating the balloon (increasing allocation) in the second VM” (Note:  since all virtual memory are representation or allocation of actual host memory, the examiner is taking the position that any redesignation (removing/returning) of guest memory as redesignation/reassociation within host memory)].  

As to claim 18, He teaches the invention as claimed including further comprising: exposing a second device memory to the guest OS; querying a second amount of memory available from the second device memory; and reporting the second amount of memory available 

As to claim 19, He teaches the invention as claimed including further comprising using the device memory to execute a task other than an initialization task [dynamic change of memory allocations during execution of the VMs, testbed setup and running of MemAccess application which consumes memory resources, Section II. Related Work thru Section IV. Memory Usage and Performance].  

As to claim 20, this claim is rejected for the same reason as claim 13 above.

Allowable Subject Matter
Claims 1-7 and 10-12 are allowable by overcoming the double patenting rejection or 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Running VMs having respective guest operating system; sharing memory among VMs by allowing one VM to borrow memory from the balloon driver within another VM [p. 633, left column, lines 12-23; p. 631, left column, paragraph 4]; measurement of used memory or unused portion of maxiumum entitled memory of each of a plurality of VMs and use the balloon driver in Xen to dynamically change the memory allocations for the virtual machines such that if one VM does not need all of its entitled memory, the unused memory can be transferred to another VM that needs it; inflating the balloon (decreasing allocation) in on VM and deflating the balloon (increasing allocation) in the second VM as a mean of transferring unused memory [p. 632, left column] was disclosed in “Memory Overbooking and Dynamic Control of Xen Virtual Machines in Consolidated Environments”; Overcommitting resources managed by a hypervisor and separation of resources in portions in preventing adjustment of resources of a specific portion; balloon driver in communication with a hypervisor in exposing and reclaiming resources from guest O/Ses [abstract; paragraph 38; Fig. 3 and corresponding text] was disclosed in US PG Pub. 2013/0047152 and substantially in US PG Pub. 2013/0047159.  Overcommitting resources managed by a hypervisor; initialization of return/reclaimed resources; a balloon driver in communication with a hypervisor in exposing and reclaiming resources from guest O/Ses [abstract; paragraphs 3, 28, 30, 38 and 43] was disclosed in US PG Pub. 2015/0199209.  US PG 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole.
                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QING YUAN WU/Primary Examiner, Art Unit 2199